Citation Nr: 1226927	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-25 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected residuals of a left knee partial anterior cruciate ligament (ACL) tear.   


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which adjudicated the Veteran's claim as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.   

In the February 2006 rating decision, the Salt Lake RO granted service connection for a number of disabilities, to include left knee partial ACL tear with a noncompensable evaluation effective February 1, 2006 (the day following separation from active service).  The Veteran filed a Notice of Disagreement (NOD) in March 2007, wherein she sought higher ratings for her bilateral carpal tunnel syndrome of the left and right wrists and partial ACL tear.  See March v. Nicholson, 16 Vet. App. 381 (2005).  A Statement of the Case (SOC) was issued in June 2007 and the Veteran filed a substantive appeal, on VA Form 9, in August 2007.  

In March 2011, the Board adjudicated the Veteran's increased rating claims involving right and left carpal tunnel syndrome, and remanded the increased rating claim involving residuals of the left knee ACL tear for further evidentiary development.  The case now returns to the Board following such development.

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is reasonably raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, because the Veteran is currently employed and there is no suggestion of marginal employment, the issue is not reasonably raised. 

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence.     



FINDING OF FACT

Throughout the claim/appeal period, the preponderance of the evidence weighs against a finding that the Veteran's service-connected left knee partial ACL tear residuals were manifested by ankylosis, nonunion or malunion of the tibia and fibula; knee impairment manifested by recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or genu recurvatum.  In addition, the Veteran's disability did not require removal of symptomatic semilunar cartilage and was not productive of limitation of leg flexion, or limitation of leg extension to a compensable degree.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected residuals of a left knee partial ACL tear have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

The Veteran is challenging the initial rating assigned following the grant of service connection in the February 2006 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the claim.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

Nevertheless, the RO advised the Veteran in a September 2007 notice letter of the evidence and information needed to substantiate her claim for an increased rating and described the types of evidence that she may provide in support of her claim.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of her claim.  The RO further explained how VA determines the disability rating and the effective date once service connection has been established.  

Additionally, the Veteran has been provided with ample opportunity to submit evidence and argument in support of her claim and to participate effectively in the processing of her claim during the course of this appeal.  The Veteran has not alleged any prejudice with respect to the notice, or lack thereof, received for her claim at any time during the course of this appeal. 

Furthermore, the Veteran and her representative have been provided with a copy of the above rating decision, the SOC, and the SSOC issued during the course of her claim/appeal, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.  

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with multiple medical examinations in connection with her claim.  Cumulatively, the examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's claim.  While the November 2007 VA medical examiner did not review the claims file in connection with the examination, the examination is not inadequate.  He reported findings shown on physical examination of the knee and otherwise obtained adequate data on which to base his opinions from the Veteran and review of medical records.  The October 2005 and August 2011 VA medical examiners reviewed the claims file in connection with those examinations.  The August 2011 VA medical examiner provided an addendum report that considered the Veteran's history as documented in the claims file.  Therefore, the collective examination reports are deemed adequate for the purposes of this adjudication.   

Also, the Veteran's service treatment records (STRs) are of record.  She has not reported any post-service medical treatment.  There are no pertinent records found in the Veteran's electronic folder through Virtual VA not already included in the physical claims folder.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  

II.  Disability Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the Veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

The Veteran seeks entitlement to a higher evaluation for her left knee disability.  Her disability is currently rated as noncompensable (i.e., zero percent disabling) under DC 5260.  

D 5260 provides for a noncompensable evaluation when there is evidence of flexion limited to 60 degrees, a 10 percent rating when there is evidence of flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

In order for the Veteran to receive the next higher 10 percent under DC 5260 (limitation of leg flexion), the evidence must show that her service-connected left knee disability is manifested by flexion limited to 45 degrees or less.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of flexion was consistently much greater than 45 degrees for the entire claim/appeal period.  For example, at the October 2005 VA medical examination, she was able to flex to 140 degrees (out of 140 degrees) without pain.  Also, at the November 2007 VA medical examination, the Veteran demonstrated active left knee flexion to 110 degrees, with pain beginning at 110 degrees; passive range of flexion to 140 degrees, with pain beginning at 110 degrees; and flexion against strong resistance to 120 degrees, with pain beginning at 80 degrees.  Most recently, at the August 2011 VA medical examination, she demonstrated flexion of the left knee to 135 degrees, without objective evidence of painful motion.  

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of left knee flexion is not limited to the degree required for a compensable evaluation under DC 5260 for the claim/appeal period.  Although she is shown to have some limitation of left knee flexion at the November 2007 and August 2011 VA medical examinations, it is not to the degree required for the assignment of the next higher evaluation of 10 percent.     

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5261 for limitation of leg extension.  Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  However, because the evidence does not demonstrate compensable limitation of extension under the schedular criteria as will be explained below, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

DC 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.

The evidence in this case does not support the assignment of a separate rating under DC 5261 for limitation of leg extension for the period.  In order for the Veteran to receive a separate compensable rating for her left knee disability under DC 5261, the evidence must show that she had left leg extension limited to 10 degrees or greater during the period.  In this regard, the Board recognizes that the Veteran once demonstrated left knee extension limited to 20 degrees against strong resistance at the November 2007 VA medical examination.  However, she was able to fully extend, to 0 degrees, on both active and passive range of motion at that time.  She was also able to fully extend her left knee, to 0 degrees, at the October 2005 and August 2011 VA medical examinations.  

Except for the November 2007 notation discussed above (i.e., extension against strong resistance), the evidentiary record on the whole does not show extension limited to 10 degrees or greater during the claim/appeal period.  This evidence is found to be more credible and afforded more probative value than the isolated resistance finding at the November 2007 VA medical examination, particularly considering that the Veteran was able to fully extend when active and passive extension were performed.  Moreover, the extension demonstrated on active and passive motion at the November 2007 medical examination is consistent with the extension demonstrated on other medical examinations conducted during the claim/appeal period.   

Therefore, in consideration of the foregoing, the Board also finds that the Veteran's limitation of left knee extension is not limited to the degree required for a separate compensable evaluation under DC 5261 at any time during the claim/appeal period.

The Board has also considered Deluca factors such as the Veteran's complaints of pain, locking, giving way, and stiffness associated with her left knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of her knee disability and there is no indication that the Veteran's report of such symptomatology is not credible.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for a compensable rating based on limitation of motion.  See Mitchell, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45.  Even in considering the Veteran's pain and other related factors on examination, she was able to flex and extend well beyond what was required for a compensable rating under the schedular criteria.  Thus, those factors have already been contemplated in the currently assigned noncompensable disability evaluation for the Veteran's knee disability for the entire claim/appeal period.  

Further, the Board recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59.  However, in this case, the preponderance of the evidence weighs against finding that the Veteran has instability of the knee, or limitation of knee motion that at least meets the criteria for a noncompensable disability rating under DCs 5260 and/or 5261.  Also, the Veteran is not in receipt of a 10 percent rating based on x-ray evidence of arthritis and evidence of painful motion.  Thus, a separate rating under DC 5257 is not warranted.

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available DCs pertaining to the knee and consideration of the evidence of record, the Board finds that there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed knee disability for the claim/appeal period.  Indeed, there is no evidence of knee ankylosis; removal of symptomatic semilunar cartilage; impairment of the tibia and fibula manifested by nonunion or malunion with knee or ankle disability; genu recurvatum; or dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint so as to warrant a compensable rating.  Regarding knee impairment manifested by recurrent subluxation or lateral instability, the Board notes that the Veteran reported left knee instability at the November 2007 VA medical examination and she is competent to report the observable manifestations of her disability.  However, no instability was objectively demonstrated at that examination or any other examination during the claim/appeal period.  The objective findings based on physical examination of the Veteran's knee by competent medical professionals are deemed more credible and afforded far greater probative weight than her unsupported lay assertion regarding an unstable knee.  

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher or separate rating on a schedular basis for any time during the claim/appeal period, for the Veteran's left knee disability.  Therefore, no staged rating is warranted.  See Fenderson, supra.    

The Board has further considered whether the initial rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's knee disability to the noncompensable rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  

While the Veteran has argued that she no longer enjoys the same quality of life since the left knee injury occurred because she is unable to participate in activities such as running, playing tennis, or taking long hikes, the August 2011 VA medical examiner found no functional loss or impairment of the left knee.  The examiner's conclusion is afforded great probative value because it is based on objective evaluation of the Veteran's knee.  The Board also notes that the Veteran even admitted at the August 2001 VA medical examination that the knee increased with pain and swelling only once or twice a year with vigorous exercise but did not interfere with work.  Her knee was also noted to have improved since the initial injury in service.  There is no unusual or exceptional disability picture shown by the evidence.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

The Board has considered the doctrine of resolving reasonable doubt in favor of the Veteran, but the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial compensable evaluation for service-connected residuals of a left knee partial ACL tear is denied.   



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


